DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 (as best understood) are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20040073212 A1) in view of Knese et al. (US 2926382 A) (hereon referred to as Knese) and further in view of Allard et al (US 5496319 A) (hereon referred to as Allard).
Kim discloses an external fixator used in orthopedics, comprising: 
at least one wire (2) to fix bones and soft tissues; 
at least four half rings (1), having ledged areas on each end which provide connections to form full rings and rod holes (see labelled diagram of Fig. 1 below) at intervals parallel to an axis of each half ring, 

at least three threaded rods (3) (see Para. [0008]), 
nuts (see labelled diagram of Fig. 1 below) to fix the at least three threaded rods to the at least four half rings (see Para. [0008]), 
and at least two wire fixation bolts passing through the rod holes to fix the at least one wire (2) at both ends to the at least four half rings (see labelled diagram of Fig. 1 below).

    PNG
    media_image1.png
    842
    752
    media_image1.png
    Greyscale

Kim fails to disclose a channel slot provided between the rod holes and an outer edge of the each half ring, wherein, the channel slot is narrower than the rod holes, further comprising an apparatus to bend ends of the at least one wire, wherein a first end of the apparatus holds the at least on wire and a second end of the apparatus comprises a handle for bending the ends of the at least one wire, wherein the at least one wire extends out from the at least two wire fixation bolts for the first end of the apparatus to hold to the at least one wire (claim 1), wherein each threaded rod has a same diameter as claim 3).
Knese teaches a connection between a rod (12) and rod holes (27’ and 28’), wherein the rod holes furthermore comprise a channel slot (29 and 30), and the rod comprises a longitudinal trim on either side, such that the rod may be inserted through the channel slot on its narrower side, and the rotated such that the wider side may engage with the hole (see Col. 2, ll. 21-40). This allows the system to be easily locked and easily separated (Col. 1, ll. 30-35), allowing for an improved ease of connection. The office notes that the inventive concept of the hinge of Knese is analogous to that of the claimed invention. 
Allard teaches an apparatus (46 and 50) (see Fig. 1) to bend ends of the at least one wire (10), wherein a first end of the apparatus (46) holds the at least on wire and a second end of the apparatus (50) comprises a handle (note that top portion of 50 is capable of being held) for bending the ends of the at least one wire (14), wherein the at least one wire extends out from the at least two wire fixation bolts for the first end of the apparatus to hold to the at least one wire (see Col. 4, ll. 6-14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the device of Kim constructed the fixator of Knese with the rod holes of each half ring including a channel slot (claim 1), and furthermore to have modified the threaded rods to have two longitudinal trims on either side (claim 3), such that the two may engage each other as described above, as this would allow for the rod to be inserted not only through the top of the opening, but also through the side via the channel slot. This would improve ease of assembly (see Col. 2, ll. 21-40), while still maintaining a secure connection. It would furthermore be obvious to modify the wire fixation bolts of Kim to have the wire bending apparatus of Allard, as this will improve the connection between the wire and the retainer (see abstract).
Response to Arguments 
Applicant’s arguments with respect to claims 1 and 3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY J LANE whose telephone number is (571)272-0720.  The examiner can normally be reached on Monday-Friday 7:30-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/H.J.L./Examiner, Art Unit 3773                                                                                                                                                                                                        

/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773